DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, “the trap exit level” lacks antecedent basis.  In claim 1, line 9, “the liquid” lacks antecedent basis.  In claim 1, line 11, “said predetermined level” lacks antecedent basis.  In claim 1, line 12, “said initial liquid volume” lacks antecedent basis.
In claim 6, “a gas path”, bridging lines 1-2 should apparently be replaced by --the gas path--, while at the end of claim 6, “the path” should apparently be replaced by --the gas path--.
In claim 10, line 1, “the second path member” should apparently be changed to read --the first path member--. 
In claim 16, line 9, “am insert trap gas path” should be changed to --an insert trap gas path--.
In claim 17, last line, “the large bubble event” lacks antecedent basis.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 4, and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Makino et al ‘696.
Makino et al ‘696 (Fig. 18; col. 5, line 26 through col. 6, line 2) disclose a bubble generator including a container (31) with side and top walls defining a cavity, an insert (33) that is sealingly engaged within the container (claim 4), the insert located within the cavity of the container and defining a gas path and a trap portion, the gas path being in communication with an exit from the container via a conduit (34), the cavity including an opening receiving gas from a source via conduit (35), which will allow gas to accumulate within the cavity and exit the cavity in the form of a large bubble (44) once enough gas has accumulated to lower the liquid level (37) within the container and insert below the  trap portion of the insert, as recited by independent claim 1.  With regard to the language added to independent claim 1 by the amendment filed May 31, 2022, continuous supply of compressed gas through the line (35) to the container will cause a cycling of the liquid level and gas volume and pressure within the container and insert from an initial volume and pressure of gas at which point the trap is sealed by the liquid level within the container at or above the bottom end of tube (34), to an increased pressure and volume of gas (and thus depressed level of liquid within the container and insert) at which point the seal at the bottom of the trap is broken and a large gas mass is allowed to enter the bottom of tube (34), the intermittent gas mass rising through the tube (34) and out of the device as bullet shaped bubble (44), the sudden release of gas from the container and insert allowing the liquid level to rise again to a point at or above the bottom of tube (34), thus sealing the trap portion and returning the state of the device to the point of initial gas and liquid volume and pressure within the container and insert, whereby continued supply of gas will again increase the gas volume and pressure towards the next intermittent large gas mass release.  See the language of reference claim 1.   
Lastly, with regard to the airlift pump of instant claim 15, the combination of the air inlet (at the inside of the container 31 wall) and the insert (33) itself which forms the trap which creates the bubble to provide the airlift effect, is considered to anticipate the broadly recited structure of instant claim 15.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 6, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al ‘696 taken together with Koo et al.
Makino et al ‘696 (Fig. 18; col. 5, line 26 through col. 6, line 2) as applied to claim 1 above substantially disclose applicant’s invention as recited by instant claims 6, 7, and 9-11, except for the shape of the insert walls being such that the flow paths therethrough are of non-circular cross-sectional shape.
Koo et al (Fig. 2; col. 1, line 54 through col. 2, line 23; col. 11, Example 2) disclose a large bubble generator having a trap region formed by facing walls and intermediary wall (50), with terminal end (54), that allows the gas bubble to proceed toward the exit (62) once enough gas has accumulated within the device to push the liquid level below the end (54) of wall (50), in a manner similar to that of the Makino et al ‘696 device.  Koo et al utilizes essentially planar facing walls to form the gas flow path and trap within the device, with a curved planar member (55) defining the flow path through the device by its placement most distal from the top wall (25) of the container, the terminal ends of the flow path defined by the member (55) having a radius (r3 or r4 in Fig. 2) of at least 0.125 inches (see Example 2 on col. 11).  It would have been obvious for an artisan at the time of the filing of the application, to modify the circular cross-section container and insert, as taught by Makino et al ‘696, to have an equivalent operation within a non-circular bubble generator, having facing walls with curved planar members, in view of Koo et al, since such would have been less expensive to construct based upon the use of less complex flow path elements that would be assembled to provide the flow paths and trap region within the device.
8.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al ‘696 taken together with Kondo ‘020.
Makino et al ‘696 (Fig. 18; col. 5, line 26 through col. 6, line 2) as applied to claim 1 above substantially disclose applicant’s invention as recited by instant claims 12 and 14, except for the gas bubble exit conduit extending radially beyond the outer wall of the container.  It is noted that the bubble exit conduits (1,1a,1b,1c) are each larger in cross-section than the exit opening (from 34) of the container (31), and that each of the bubble exit conduits (1,1a,1b,1c) have a lower terminal end at or below the exit opening (from 34) of the container (31), with the upper terminal end of the bubble exit conduits (1,1a,1b,1c) positioned above the exit opening (from 34) of the container (31), with liquid being drawn from the lower end of the conduits (1,1a,1b,1c) to the upper terminal ends thereof during the escape of the accumulating gas during a large bubble release event.
Kondo ‘020 (Figs. 4-7) discloses a gas accumulation device similar to that of Makino et al ‘696, wherein the bubble release conduit (40’) has an outlet end (70) that extends radially beyond the outer wall of the container (VV).  Note that the conduit (40’) is shown with an end that indicates by way of drafting technique that the line extends beyond the shown outlet port (70).  It would have been obvious for an artisan at the time of the filing of the application, to modify the outlet end of the bubble release conduit, as taught by Makino et al ‘696, to extend beyond the sidewall of the container, in view of Koo et al, since such would facilitate the delivery of the large bubble to any desired location remote from the influence of flow currents created around the bubble producing container.
9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Makino et al ‘696 taken together with Drewry et al.
Makino et al ‘696 (Fig. 18; col. 5, line 26 through col. 6, line 2) as applied to claim 1 above substantially disclose applicant’s invention as recited by instant claim 13, except for the gas source to the large bubble generator being in the form of an aeration source spaced below and not in contact with the container, and not having any conduit between the aeration source and the container.
Drewry et al (Fig. 2) disclose an aeration device (220) located below, and unconnected by any conduit means, a means for accumulating gas within a cavity of container device (212), for periodic generation and release of large bubbles into a surrounding liquid bath.  It would have been obvious for an artisan at the time of the filing of the application, to modify the gas source of Makino et al ‘696, from a connected conduit source, to an unconnected underlying aeration source, in view of Drewry et al, since such would expand the usefulness of the large bubble generation means from a connected gas source to locations within existing wastewater aeration devices, wherein the existing aeration means would be utilized to both aerate (with small bubbles) and mix (with large generated bubbles) the wastewater with a single source of gas in the form of the existing aeration means.
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Drewry et al, taken together with either Fujisato et al or Wu et al.
Drewry et al (Fig. 2) disclose an aeration device (220) located below, and unconnected by any conduit means, a container trap means (212) for accumulating a predetermined amount of gas within the cavity thereof, for periodic generation and release of large bubbles into a surrounding liquid bath.  The lower end of the trap device (212) of Drewry et al is formed like the bottom edge of a skirt to assist in collection of the gas bubbles from the aeration means (220).  Drewry et al does not however include a separate skirt element arranged to extend outwardly from the container trap bottom to guide gas into the container trap.
Fulisato et al (G in Fig. 10) and Wu et al (the lower end of 10 in Fig. 1) each alternatively disclose a container for collecting gas bubbles from an underlying aeration source, with a skirt extending outwardly from the container structure therein to assist in the collection of a large portion of the gas bubbles rising from the underlying aeration source.  It would have been obvious for an artisan at the time of the filing of the application, to modify the structure of Drewry et al, to include a skirt extending outwardly from the container means of the device, in view of either of the alternative secondary references, since such would insure the collection of the vast majority of the bubbles rising from the underlying aeration source.
11.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drewry et al taken together with Clough, Jr.
Drewry et al (Fig. 2; col. 1, lines 43-55; col. 3, lines 38-40) substantially disclose applicant’s invention as recited by instant claims 17-20, except for the sensor for sensing a large bubble release event and controlling the operation of the gas source in response to the sensed condition.
Clough, Jr. (Fig. 1; col. 3, line 50 through col. 4, line 6; col. 4, lines 33-40; col.5, lines 41-51) discloses a gas accumulation means (cavity, “compartment A and B”, see col. 4, lines 33-41) similar to that of Drewry et al, wherein the supplied gas is controlled in response to a sensor, which senses the position of the accumulator and thus the release of gas bubbles from the accumulator (see col. 5, lines 41-51).  It is noted that the Clough, Jr. reference contemplates and thus envisages the release of large gas bubbles from an accumulator in which outlet holes (30) are omitted.  It would have been obvious for an artisan at the time of the filing of the application, to provide the apparatus as taught by Drewry et al, with sensor means to control the gas supplied to the large bubble generation means, in view of Clough, Jr., since such would provide for a more efficient aeration and mixing of the wastewater within the tank being treated, thereby reducing the amount of time required to treat a given volume of wastewater.
Applicant should note that with regard to the sensor being arranged to detect gas bubbles rising through a conduit, the shape of the accumulators of either of the references approximates a conduit that would control the flow of the bubbles from the collection area to the release areas of the devices and thus placement of the sensor relative to a conduit would have been obvious to an artisan at the time of the filing of the application, in view of the overall teaching of the prior art references.
Allowable Subject Matter
12.	Claims 2, 3, 5, and 8 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Upon reconsideration of the disclosure of Makino et al ‘696, the undersigned has concluded that the placement of the acute angle merging of the liquid and gas paths “between the trap portion and the exit” of the container, does impart a patentable distinctness to the instant claims over that as disclosed by Makino et al ‘696, which does not merge the gas and liquid paths until a point downstream of the exit from the container.
Response to Arguments
13.	Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive.  With regard to applicant’s argument that the Makino et al ‘696 reference does not contemplate large bubble events, as in the present application, such is simply incorrect.  Applicant should refer to the augmented rejection statement of paragraph 5 above, which in response to the amended language of independent claim 1, clearly sets forth the manner in which large bubble events are created by the reference device from a continuous stream of gas fed to the device.  Applicant should also see the language of claim 1 of Makino et al ‘696, which clearly establishes the intent and occurrence of large, intermittent gas releases from the reference device.  With regard to applicant’s statement that the Makino et al ‘696 device does not disclose applicant’s invention because the reference is designed for use in connection with a siphon or suction to pull water through the system, such is also not persuasive, since it is based upon a lack of understanding of the operational principles of an airlift device, such as disclosed by Makino et al ‘696.  The siphon or suction process is a result of the intermittent formation and release of large bubbles (44) by the Makino et al ‘696 device, which release creates a buoyant siphoning or suctioning of liquid through pipes (30, 30b of Fig. 18 of Makino et al ‘696) caused by the rise of the large gas bubble mass (44) through the pipes (30, 30b of Fig. 18).
With regard to applicant’s arguments directed to claims 2, 5, and 8, alleging that Makino et al ‘696 doe not have or form a cavity, as claimed, and operates in a directly opposite manner as the present invention, using an external suction or siphon device to move fluids through the device, applicant is again referred to the rejection statement of paragraph 5, as well as the immediately preceding paragraph herein with regard to the suction or siphon feature.  In any event, claims 2, 5, and 8 have been indicated allowable herein, but by no means as a result of applicant’s arguments relative thereto.
With regard to the repeated allegations of deficiency of Makino et al ‘696 and Koo et al to render instant claims 6, 7, and 9-11 obvious, applicant relies upon the same false narratives as set forth above and for the reasons as set forth above, such cannot be found to be at all persuasive.  With regard to instant claims 12 and 14, applicant has not addressed the prior art combination that was actually applied thereagainst and as such these arguments too, cannot be found persuasive.
With regard to each of the remaining arguments against Makino et al ‘696, Drewry et al, and Clough, Jr., as failing to teach a cavity for accumulating a gas that is collected and then released in the form of large bubbles, such is clearly not the case and it is unclear as to why such an obviously incorrect point would be raised.
Lastly, with regard to the arguments against applied alternative references Fuijsato et al or Wu et al, both have been applied to simply teach a gas collection skirt, but both also clearly teach a cavity within which a gas is accumulated prior to release therefrom to create any one or all of an airlift effect, a mixing effect, or turbulent effect by large bubble buoyancy.
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/8-7-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776